NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 3-10, 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger comprising: wherein a diameter of the inner insert portion is less than a diameter of the outlet portion. wherein the air conditioner further comprises: a compressor inlet passage that is configured to communicate the refrigerant from an outlet of the outdoor heat exchanger to an inlet of the compressor during a heating operation, and a first bypass passage that is configured to bypass the gas-phase refrigerant from the second pipe of the outdoor heat exchanger to the compressor inlet passage. wherein the inner insert portion includes an inclined surface that is disposed at an inner end of the inner insert portion and that is inclined with respect to a longitudinal direction of the inner insert portion.
The closest prior art reference is: Yokozeko (2017/0328614 A1):
 	Yokozeki discloses a heat exchanger comprising: a plurality of heat exchange fins; a plurality of refrigerant pipes that are arranged across the plurality of heat exchange fins and that are configured to guide refrigerant; and a plurality of connecting pipes that are connected to the plurality of refrigerant pipes to thereby define a plurality of refrigerant passages with the plurality of refrigerant pipes, wherein at least one of the plurality of connecting pipes comprises: a first pipe portion having a first end connected to one of the plurality of refrigerant pipes, a branch pipe portion that is bent from the first pipe portion, and connected to another of the plurality of refrigerant pipes, a portion of the branch pipe portion being parallel to the first pipe portion, and a second pipe that is connected to the first pipe portion and that is configured to guide a gas-phase refrigerant separated from the refrigerant in the first pipe portion, the second pipe comprising an inner insert portion inserted into a second end of the first pipe portion and an outlet portion that extends from the inner insert portion in direction opposite to the second end of the first pipe portion,
However, Yokozeki does not disclose wherein a diameter of the inner insert portion is less than a diameter of the outlet portion. wherein the air conditioner further comprises: a compressor inlet passage that is configured to communicate the refrigerant from an outlet of the outdoor heat exchanger to an inlet of the compressor during a heating operation, and a first bypass passage that is configured to bypass the gas-phase refrigerant from the second pipe of the outdoor heat exchanger to the compressor inlet passage. wherein the inner insert portion includes an inclined surface that is disposed at an inner end of the inner insert portion and that is inclined with respect to a longitudinal direction of the inner insert portion.
Further, there appears to be no reason to modify the apparatus of Yokozeki to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763